RECOMMENDED FOR PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 22a0107p.06

                    UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



                                                            ┐
 GREG ADKISSON et al.,
                                                            │
                                 Plaintiffs-Appellees,      │
                                                             >        No. 21-5801
                                                            │
        v.                                                  │
                                                            │
 JACOBS ENGINEERING GROUP, INC.,                            │
                              Defendant-Appellant.          │
                                                            ┘

Appeal from the United States District Court for the Eastern District of Tennessee at Knoxville.
    Nos. 3:13-cv-00505; 3:13-cv-00666; 3:14-cv-00020; 3:15-cv-00017; 3:15-cv-00274;
               3:15-cv-00420; 3:15-cv-00460; 3:15-cv-00462; 3:16-cv-00635;
                     3:16-cv-00636—Thomas A. Varlan, District Judge.

                                   Argued: March 11, 2022

                              Decided and Filed: May 18, 2022

             Before: SUTTON, Chief Judge; GILMAN and ROGERS, Circuit Judges.

                                     _________________

                                           COUNSEL

ARGUED: Theane Evangelis, GIBSON, DUNN & CRUTCHER LLP, Los Angeles, California,
for Appellant. Mark E. Silvey, MILBERG COLEMAN BRYSON PHILLIPS GROSSMAN,
PLLC, Knoxville, Tennessee, for Appellees. ON BRIEF: Theane Diana Evangelis, Theodore J.
Boutrous, Jr., Peter S. Modlin, Jeremy S. Smith, GIBSON, DUNN & CRUTCHER, Los
Angeles, California, Dwight E. Tarwater, Catherine Williams Anglin, PAINE TARWATER
BICKERS LLP, Knoxville, Tennessee, J. Isaac Sanders, William J. Harbison II, NEAL &
HARWELL, PC, Nashville, Tennessee, for Appellant. Mark E. Silvey, Louis W. Ringger, III,
William A. Ladnier, MILBERG COLEMAN BRYSON PHILLIPS GROSSMAN, PLLC,
Knoxville, Tennessee, for Appellees. David D. Ayliffe, TENNESSEE VALLEY AUTHORITY,
Knoxville, Tennessee, for Amicus Curiae.
 No. 21-5801               Adkisson et al. v. Jacobs Eng’g Group, Inc                       Page 2


                                       _________________

                                            OPINION
                                       _________________

       RONALD LEE GILMAN, Circuit Judge. This consolidated action involves a group of
plaintiffs who worked, or had spouses or next of kin who worked, on the Tennessee Valley
Authority’s (TVA’s) coal-ash cleanup, removal, and recovery project at the Kingston Fossil Fuel
Plant (the Plant) in Roane County, Tennessee. Plaintiffs sued Jacobs Engineering Group, Inc.
(Jacobs)—an entity that has served as the TVA’s prime contractor for the coal-ash cleanup since
February 2009—for numerous common-law torts.

       After this court reversed and remanded the district court’s initial decision to dismiss the
case for lack of jurisdiction, the district court bifurcated the case and proceeded with Phase I to
determine whether Jacobs should be held generally liable to Plaintiffs. A jury found that Jacobs
had a duty to Plaintiffs, that Jacobs breached that duty, and that Jacobs’s actions were a potential
cause of Plaintiffs’ alleged injuries. Phase II, which has not yet occurred, is intended to assess
specific causation with respect to individual Plaintiffs and the extent to which they are entitled to
damages.

       Both before and after Phase I of the trial, Jacobs filed motions seeking derivative
immunity from suit based on its status as a government contractor. The district court denied
Jacobs’s motions. Jacobs subsequently filed yet another motion seeking derivative immunity
based on what it claimed were intervening changes in the applicable law. The district court
construed the motion as one for reconsideration under Rule 54(b) of the Federal Rules of Civil
Procedure. It again denied Jacobs’s motion. This interlocutory appeal concerning Jacobs’s
alleged immunity followed. For the reasons set forth below, we AFFIRM the district court’s
denial of derivative contractor immunity.

                                       I. BACKGROUND

       The TVA is a corporation created by the Tennessee Valley Authority Act of 1933 and, as
such, is wholly owned by the United States government. See 16 U.S.C. §§ 831 et seq.; see also
Hill v. U.S. Dep’t of Labor, 65 F.3d 1331, 1333 (6th Cir. 1995). It owns, operates, and manages
 No. 21-5801              Adkisson et al. v. Jacobs Eng’g Group, Inc                     Page 3


the Plant in question.    Chesney v. Tenn. Valley Auth., 782 F. Supp. 2d 570, 572 (E.D.
Tenn. 2011). One of the containment dikes that retained a pond used to dispose of coal-ash
sludge—a waste by-product from the Plant—failed in December 2008. This failure caused
approximately 5.4 million cubic yards of coal-ash sludge to spill from the 84-acre containment
pond to an adjacent area of about 300 acres.

        The TVA and the Environmental Protection Agency (EPA) responded to the spill
pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, 42 U.S.C. §§ 9601 et seq. (CERCLA), and the National Oil and Hazardous Substances
Pollution Contingency Plan, 40 C.F.R. §§ 300.1 et seq. See Mays v. Tenn. Valley Auth., 699 F.
Supp. 2d 991, 998 (E.D. Tenn. 2010). After an initial emergency-response phase, and pursuant
to CERCLA and Executive Order No. 12,580, the EPA delegated its authority to the TVA to
serve as the lead federal agency on the cleanup and to engage in coal-ash-removal actions. Id.
(citing 42 U.S.C. §§ 9604(a)–(b), 9615; 40 C.F.R. § 300.5). All coal-ash response and removal
actions have been within the TVA’s delegated authority under CERCLA and Executive Order
No. 12,580 since January 11, 2009. Id.

        Pursuant to a written contract, executed in February 2009, the TVA engaged Jacobs to
provide professional services associated with management of the coal-ash recovery project (the
Jacobs/TVA contract). The Jacobs/TVA contract provides “for project planning, oversight and
environmental services to assist TVA in the Kingston Dredge Cell Incident recovery and
remediation” and designates Jacobs as the TVA’s “prime contractor providing project planning,
management and oversight to assist TVA in overall recovery and remediation associated with
this incident.”

        Part of Jacobs’s role under the Jacobs/TVA contract was to evaluate the potential hazards
to human health and safety associated with the work to be performed in execution of the ash-
recovery-and-removal program. Jacobs was then required to prepare and submit for the TVA’s
approval a written site-specific safety and health plan called the Site Wide Safety and Health
Plan. The Jacobs/TVA contract provides that Jacobs will abide by the Plan and “shall comply
with Federal, State, and local laws (including regulations) affecting performance of its
obligations” under the contract. It also requires that Jacobs “perform all work pursuant to the
 No. 21-5801               Adkisson et al. v. Jacobs Eng’g Group, Inc                      Page 4


technical requirements as provided by the Technical Contract Manager (TCM) and all applicable
laws, codes, rules, and regulations in effect at the time of the services.” In addition, Jacobs was
to “be proactive in taking necessary measures to avoid accidents or incidents [in] which human
health or safety is jeopardized.”

       This lawsuit arose because some of Jacobs’s employees claim that they were exposed to
coal ash (and its airborne particulate “fly ash”) during this cleanup when Jacobs “did not carry
out its validly conferred authority as an ‘independent contractor’ but, through its recklessly
unsupervised agents, acted contrary to and outside its scope of contractual authority and
directives in fact and law granted from TVA as an ‘independent contractor.’” Adkisson, along
with 48 other individuals, filed suit against Jacobs in the United States District Court for the
Eastern District of Tennessee in August 2013, alleging claims of outrageous conduct, battery,
negligence, negligence per se, intentional and/or reckless failure to warn, reckless infliction of
emotional distress, fraud, misrepresentation and fraudulent concealment, and strict liability for
ultrahazardous or abnormally dangerous activity for the manner in which Jacobs conducted the
cleanup and exposed workers to the coal ash. In November 2013 and again in January 2014,
additional Plaintiffs filed substantially similar suits against Jacobs in the same jurisdiction. See
Thompson et al. v. Jacobs Eng’g Grp., Inc., No. 3:13-CV-666; Cunningham et al. v. Jacobs
Eng’g Grp., Inc., No. 3:14-CV-20. Jacobs moved to dismiss all three actions pursuant to Rule
12(b)(1) of the Federal Rules of Civil Procedure. In July 2014, the assigned magistrate judge
granted a motion by the Thompson Plaintiffs to consolidate the three cases with Adkisson—as the
first case filed—serving as the lead case.

       Two months later, the district court dismissed all of Plaintiffs’ claims against Jacobs
based on a lack of subject-matter jurisdiction. It found that Jacobs was entitled to derivative
immunity as a corollary of the discretionary-function exception to the Federal Tort Claims Act
(FTCA), 28 U.S.C. §§ 1346, 2671 et seq.

       A timely appeal of that decision followed. We reversed the district court’s dismissal,
holding that derivative immunity under Yearsley v. W.A. Ross Construction Co., 309 U.S.
18 (1940), is not jurisdictional. The district court therefore erred in dismissing the case under
Rule 12(b)(1) of the Federal Rules of Civil Procedure. Adkisson v. Jacobs Eng’g Grp., Inc.
 No. 21-5801                Adkisson et al. v. Jacobs Eng’g Group, Inc                      Page 5


(Adkisson I), 790 F.3d 641, 645 (6th Cir. 2015). On remand, the district court was instructed to
conduct a Rule 12(b)(6) analysis to consider (1) whether Jacobs was eligible for derivative
immunity, and (2) whether Jacobs’s conduct would fall under the corollary of the discretionary-
function exception to the FTCA. Id. at 648–49.

       This court, in its decision, commented on the merits of both questions that it remanded
back to the district court. First, the court addressed the question of Jacobs’s derivative immunity
under Yearsley.       It concluded that Plaintiffs’ complaints “could plausibly be construed as
alleging that Jacobs violated the scope of its agreement with TVA” and, moreover, that Jacobs
“did not comply with Federal and State laws or regulations and that Jacobs acted in a manner
that was converse to statutory authorization and TVA’s contractual directives” in a manner that
would prevent derivative immunity from extending to Jacobs. Id. at 648 (internal quotation
marks omitted).

       Second, this court addressed the question of Jacobs’s immunity under the FTCA’s
discretionary-function exception. It noted that, “[e]ven if the district court determines that
Jacobs is eligible for Yearsley immunity, Jacobs’s exemption from liability will depend on
whether its specific conduct at issue would fall under the corollary of the discretionary-function
exemption of the FTCA.” Id. The court identified the following two-part test that governs the
discretionary-function exception: (1) “the conduct must be discretionary, meaning that it
involves an element of judgment or choice,” and (2) “the conduct must also be of the type that
the discretionary-function exception was designed to shield.”            Id. (citations and internal
quotation marks omitted).

       During the pendency of the appeal, five additional lawsuits were filed in or removed to
the district court.    After remand, the court consolidated all of these cases with Adkisson.
Plaintiffs then filed an amended complaint in the consolidated cases. In the amended complaint,
over 60 former employees sought $50 million in compensatory damages and $25 million in
punitive damages. Plaintiffs later increased the punitive-damages claim to $3 billion in their
second amended complaint. Jacobs filed a motion to dismiss based on derivative immunity
pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure in response to the second
 No. 21-5801              Adkisson et al. v. Jacobs Eng’g Group, Inc                       Page 6


amended complaint. The parties then jointly filed a motion to convert the motion to dismiss into
a motion for summary judgment, which the court granted.

       Jacobs argued in the converted motion for summary judgment that it was entitled
to immunity under two theories, one of which the Sixth Circuit had not contemplated in Adkisson
I. First, Jacobs argued that it was entitled to derivative immunity under Yearsley. Jacobs
next argued that it was entitled to immunity under Campbell-Ewald Co. v. Gomez, 577 U.S.
153 (2016), a case that the Supreme Court decided several months after this court decided
Adkisson I.

       The district court denied Jacobs’s motion for summary judgment under both theories.
Regarding the first theory, the court found that derivative discretionary-function immunity under
Yearsley did not apply because Jacobs would be entitled to such immunity “‘only if it adhered to
the terms of its contract with the government,’ In re KBR, Inc., Burn Pit Litig., 744 F.3d 326, 345
(4th Cir. 2014), and ‘executed the will of the government.’ Chesney [v. Tenn. Valley Auth.,
782 F. Supp. 2d 570, 582 (E.D. Tenn. 2011)].” The court found that there were genuine disputes
of material fact as to whether Jacobs acted within the scope of its authority when performing the
acts that gave rise to Plaintiffs’ claims. Specifically, the court concluded that Jacobs would have
acted contrary to the government’s will if Jacobs
       (1) did not randomly select workers for mobile monitoring;
       (2) manipulated the monitoring results;
       (3) did not inform TVA safety officials of repeated complaints regarding health
           problems due to fly ash;
       (4) did not honor prescriptions for dust masks or respirators;
       (5) communicated to workers that fly ash was safe to consume; and/or
       (6) threatened workers when they asked for dust masks or respirators.

       Regarding Jacobs’s second theory, the court rejected Jacobs’s argument that Campbell-
Ewald expands derivative immunity and provides a new test wherein “government contractors
are immune from third-party suits for work performed within the scope of their contracts, unless
a Plaintiff establishes that the contractor failed to comply with explicit or clearly established
government directions or requirements.” The court also concluded that, even if this alleged new
 No. 21-5801                  Adkisson et al. v. Jacobs Eng’g Group, Inc                     Page 7


test applied, a jury could find that Jacobs failed to meet it because of the genuine disputes of
material fact listed above.

       As trial approached, the district court granted Jacobs’s motion to bifurcate the trial into
two phases. Phase I would involve issues and evidence concerning “(1) whether defendant owed
plaintiffs a legal duty; (2) whether defendant breached that duty; and (3) whether defendant’s
breach was capable of causing plaintiffs’ alleged injuries.” Phase II would “involve specific
causation with respect to individual plaintiffs, each individual plaintiff’s alleged injuries, and the
extent to which individual plaintiffs are entitled to damages.”

       At the close of the evidence presented during Phase I, Jacobs filed several motions for a
judgment as a matter of law. One of those motions argued that Jacobs was entitled to derivative
immunity as a government contractor. The district court denied these motions. It then instructed
the jury as follows regarding the immunity issue:

       In rendering the services at issue, Defendant was required to comply with the
       requirements established in the contract between Defendant and TVA, which I
       will refer to as the contract, and in the Site Wide Safety and Health Plan for the
       Kingston site, which I will refer to as the safety and health plan.
       Defendant was not permitted to deviate from the requirements in the safety and
       health plan without express approval from TVA and the Environmental Protection
       Agency.
       Defendant is not immune from suit for such deviations. I have ruled that
       Defendant would be acting contrary to the will of the government and is not
       immune from suit if Defendant, A, deliberately manipulated or tampered with any
       monitoring results or processes, B, did not inform TVA safety officials of
       repeated complaints regarding health problems due to fly ash, C, failed to comply
       with the provisions of the safety and health plan with respect to the voluntary use
       of dust masks, D, threatened workers when they asked for dust masks or
       respirators, E, communicated to workers that fly ash was safe to consume, or, F,
       otherwise failed to train or warn workers about the dangers of excessive fly ash
       exposure.
       Again, Defendant is not entitled to immunity for any of these acts or omissions
       which would be contrary to the will of the government and in violation of its
       obligations to TVA.

       When Phase I concluded, the jury returned a verdict in favor of Plaintiffs. But the jury
did not designate any particular theory, as listed in the jury instructions, for which Jacobs could
 No. 21-5801              Adkisson et al. v. Jacobs Eng’g Group, Inc                      Page 8


be held liable. The jury instead broadly found that Jacobs had “failed to adhere to the terms of
its contract with TVA, or the requirements set forth in the Site Wide Safety and Health Plan for
the Kingston Site.”

       Jacobs then filed a mandamus petition that raised a Seventh Amendment reexamination
claim based on the Phase I verdict and the failure to identify which of the six theories applied.
This court denied the mandamus petition because Jacobs had an adequate remedy on appeal after
final judgment.

       In December 2018, Jacobs filed a motion for a judgment as a matter of law or, in the
alternative, for a new trial, under Rule 50(b) of the Federal Rules of Civil Procedure. Jacobs
again argued that it was entitled to derivative immunity. The district court denied the motion
based on the law-of-the-case doctrine, which “provides that when a court decides upon a rule of
law, that decision should continue to govern the same issues in subsequent stages in the same
case.” Musacchio v. United States, 577 U.S. 237, 244–45 (2016) (citation and internal quotation
marks omitted). It also found that that Jacobs did not properly preserve its objection to the jury
instructions.

       In June 2020, Jacobs filed a renewed motion for a judgment as a matter of law. The
motion argued that Thacker v. Tennessee Valley Authority, 139 S. Ct. 1435 (2019)—a case
decided two months after the district court’s rulings on Jacobs’s post-trial motions—changed the
derivative-immunity analysis in a manner that demanded the court’s reexamination. Jacobs also
argued in the renewed motion that Campbell-Ewald Co. v. Gomez, 577 U.S. 153 (2016),
compelled the court to find that Jacobs was immune from suit. The district court construed the
motion as a motion for reconsideration under Rule 54(b). It again denied Jacobs’s motion.

       In March 2021, the district court certified an order for interlocutory review pursuant to
28 U.S.C. § 1292(b). This court granted Jacobs’s petition for permission to appeal pursuant to
§ 1292(b) in August 2021. After hearing oral argument on March 11, 2022, we asked the Circuit
Court Clerk to issue a letter to the TVA for the purpose of giving the TVA the opportunity to file
an amicus brief in this case. The TVA filed an amicus brief on April 11, 2022 concerning the
 No. 21-5801               Adkisson et al. v. Jacobs Eng’g Group, Inc                         Page 9


issue of whether the TVA would have been entitled to immunity from suit if Plaintiffs had
included it as a party.

               II. STANDARD OF REVIEW AND THE FACTUAL RECORD

A. Standard of review

        Jacobs filed its post-verdict motion for a judgment as a matter of law under Rule 50(b) of
the Federal Rules of Civil Procedure. But, according to the district court, the motion “essentially
s[ought] reconsideration of the [district] Court’s denial of Jacobs’s summary judgment and Rule
50(b) motions on the issue of derivative immunity based on an intervening change of law.” In
determining how to categorize the motion, the district court noted that this type of motion would
ordinarily be brought under Rule 59(e) of the Federal Rules of Civil Procedure, which allows for
a motion to alter or amend a judgment. But the court correctly reasoned that the bifurcated
nature of the trial made Rule 59(e) inapplicable because no final judgment has been rendered.
Because the Phase II issues are still pending, the court properly concluded that the instant motion
should instead be considered a motion for reconsideration of an interlocutory order under Rule
54(b) of the Federal Rules of Civil Procedure.

        Rule 54(b) states in relevant part that

        any order or other decision, however designated, that adjudicates fewer than all
        the claims or the rights and liabilities of fewer than all the parties does not end the
        action as to any of the claims or parties and may be revised at any time before the
        entry of a judgment adjudicating all the claims and all the parties’ rights and
        liabilities.

The Rule allows district courts to reconsider interlocutory orders and to reopen any part of a case
before the entry of a final judgment. Rodriguez v. Tenn. Laborers Health & Welfare Fund,
89 F. App’x 949, 952 (6th Cir. 2004) (first citing Moses H. Cone Mem’l Hosp. v. Mercury
Constr. Corp., 460 U.S. 1, 12 (1983); and then citing Mallory v. Eyrich, 922 F.2d 1273, 1282
(6th Cir. 1991)).

        We ordinarily review a district court’s decision to reopen a part of the case under Rule
54(b) using the deferential abuse-of-discretion standard. Id. at 952–53 (citing Am. Canoe Ass’n,
Inc. v. Murphy Farms, 326 F.3d 505, 514–15 (4th Cir. 2003)). But neither party is challenging
 No. 21-5801                Adkisson et al. v. Jacobs Eng’g Group, Inc                   Page 10


the district court’s decision to reopen this part of the case. Rather, Jacobs challenges the
substance of the district court’s decision. Jacobs urges us to employ the de novo standard in
reviewing the substance of the decision, and Plaintiffs do not identify any other standard of
review that we ought to employ. Because the questions before us are “purely legal . . . , we
review the district court’s decision de novo.” See Hamilton’s Bogarts, Inc. v. Michigan, 501
F.3d 644, 649 (6th Cir. 2007) (citing Jones v. City of Monroe, 341 F.3d 474, 476 (6th Cir. 2003))
(reviewing the district court’s decision to deny injunctive relief de novo even though a district
court’s decision to deny injunctive relief is typically reviewed under the abuse-of-discretion
standard).

B. Factual record

        In rendering its decision on the Rule 54(b) motion, the district court considered only the
evidence submitted at the summary-judgment stage because this was the evidence that it deemed
relevant in determining whether Jacobs’s six acts or omissions subjected Jacobs to liability. But
“once trial has been had, . . . the availability of official immunity should be determined by the
trial record, not the pleadings nor the summary judgment record.” Ortiz v. Jordan, 562 U.S. 180,
184 (2011) (alterations, citation, and internal quotation marks omitted). To the extent that our
decision requires an analysis of the factual record, we will therefore rely upon the evidence
presented by the parties in Phase I of the trial.

                                          III. ANALYSIS

        The United States, as a sovereign entity, is immune from suit unless it consents to be
sued. United States v. Mitchell, 445 U.S. 535, 538 (1980). Under the FTCA, the United States
has waived its sovereign immunity with regard to tort suits, with several exceptions. 28 U.S.C.
§ 2674, et seq. One of those exceptions is for discretionary functions “whether or not the
discretion involved [is] abused.” 28 U.S.C. § 2680(a). This court examined in Adkisson I
whether discretionary-function immunity applied to Jacobs derivatively.        We instructed the
district court to render findings on that question. But, after this court rendered its decision and
the district court conducted its analysis on remand, the Supreme Court decided Thacker v.
Tennessee Valley Authority, 139 S. Ct. 1435 (2019). Thacker concluded that the discretionary-
 No. 21-5801               Adkisson et al. v. Jacobs Eng’g Group, Inc                   Page 11


function exception does not apply to the TVA because “[n]othing in the statute establishing the
TVA (again, the TVA Act for short) expressly recognizes immunity for discretionary functions.”
139 S. Ct. at 1440. Rather, “that law provides simply that the TVA ‘[m]ay sue and be sued.’”
Id. (alteration in original) (quoting 16 U.S.C. § 831c(b)).

       Our analysis must therefore change from the one that this court employed in Adkisson I.
First, we must address whether the TVA would be immune under Thacker. Jacobs cannot
benefit from derivative immunity if the TVA itself is not immune. Second, if we determine that
the TVA would be immune under Thacker, then we must decide whether the district court
employed the proper test in determining which of Jacobs’s acts and omissions were not protected
by derivative immunity. The following analysis addresses these two questions in turn.

A. Would the TVA have been immune from this lawsuit?

       We first address the question of whether the TVA would have been immune from suit if
Plaintiffs had sued it. Because Thacker is instrumental in this analysis, we begin with an
overview of that case. Thacker involved a boating accident that occurred when the TVA was
conducting work to replace a power line that ran across the Tennessee River. During the work, a
cable that TVA employees were using broke and caused the power line to fall into the water.
The TVA notified the Coast Guard, which closed that portion of the Tennessee River, and the
TVA positioned two patrol boats near the line. Gary Thacker nevertheless drove his boat into
the area at a high speed, and his boat collided with the power line. His passenger died, and
Thacker was seriously injured. Thacker sued the TVA for negligence. The district court granted
the TVA’s motion to dismiss based on sovereign immunity, and the Eleventh Circuit affirmed.

       When the case reached the Supreme Court, the Court emphasized that Congress, in
creating the TVA, wrote a sue-and-be-sued clause into the statute. This clause provides that the
TVA can “sue and be sued in its corporate name.” Thacker, 139 S. Ct. at 1439 (quoting
16 U.S.C. § 831c(b)). Congress enacted the FTCA to waive tort immunity after it created the
TVA. Id. It carved out an exception to this waiver for incidents involving federal employees
performing a “discretionary function.”        Id. at 1439–40 (quoting 28 U.S.C. § 2880(a)).
 No. 21-5801               Adkisson et al. v. Jacobs Eng’g Group, Inc                      Page 12


But Congress also carved out an exception to this waiver for “[a]ny claim arising from the
activities of the [TVA].” Id. at 1440 (alterations in original) (quoting 28 U.S.C. 2680(l)).

       After emphasizing the importance of the sue-and-be-sued clause and the unique nature of
the TVA as a hybrid entity that engages in both commercial and governmental activity, the
Supreme Court concluded that suits based on the TVA’s commercial activity may proceed as
they would against a private company. The TVA is therefore not immune from suit and is just
“as liable as [private companies] for choices and judgments” that it makes when it operates in a
purely commercial context. Id. at 1443. The Supreme Court also established that, even if a party
sues the TVA for noncommercial, governmental activity, the sue-and-be-sued clause provides a
“broad” immunity waiver that demands a “liberal construction.” Id. Given this legislative
context, the bar for the TVA to demonstrate that the immunity waiver does not apply is “high.”
Id. Any immunity protecting the TVA when it is acting in a noncommercial, governmental
activity would apply only “if one of the following circumstances is ‘clearly shown’: either the
‘type[] of suit [at issue is] not consistent with the statutory or constitutional scheme’ or the
restriction is ‘necessary to avoid grave interference with the performance of a governmental
function.’” Id. at 1441 (alterations in original) (quoting Fed. Hous. Admin. v. Burr, 309 U.S.
242, 245 (1940)).

       Based on the framework laid out in Thacker, we first ask whether the coal-ash cleanup is
a nongovernmental activity, i.e., “the kind of thing any power company might do.” Id. at 1444.
We then ask whether this type of suit is inconsistent with the statutory or constitutional scheme
(the inconsistency inquiry) and whether prohibiting this type of lawsuit is necessary to avoid
grave interference with the performance of the TVA’s governmental function (the grave-
interference inquiry). Id. at 1441, 1444.

       1. Is the coal-ash cleanup a governmental activity?

       As Jacobs acknowledged during oral argument, there is not much caselaw that delineates
the type of action that would be commercial versus the type of action that would be
governmental in this context. The most instructive caselaw that we find on point is Thacker’s
list of the type of actions that would be governmental as opposed to commercial. This list
 No. 21-5801               Adkisson et al. v. Jacobs Eng’g Group, Inc                   Page 13


includes the TVA’s exercise of eminent domain and its law-enforcement powers. Id. at 1443.
On the spectrum of governmental versus commercial activities, these examples define the far
pole of governmental activity.

       This raises the question of where on the spectrum the TVA falls when it is designated as
the lead federal agency of a cleanup by the EPA under circumstances where the TVA is cleaning
up its own mess. No private power company could be designated as the “lead agency” of a
cleanup.   See Executive Order 12,580 (“[T]he functions vested in the President” by the
hazardous-substance section of CERCLA “are delegated to the heads of . . . agencies,” and
removal of the hazardous materials is “under the jurisdiction, custody, or control of
those . . . agencies.”). But a private power company can be required to clean up environmental
damage of its own making.          See, e.g., United States v. Duke Energy Carolinas, LLC,
499 F. Supp. 3d 213, 215–17 (M.D.N.C. 2020) (involving a private power company that was
required to remediate its own coal-ash spill).

       Because we conclude that the “inconsistency inquiry” and the “grave-interference
inquiry” do not protect the TVA from liability in this case, we have no need to decide where the
TVA’s cleanup of this coal-ash spill falls on the spectrum of governmental versus commercial
activity. We will therefore focus our analysis on the two Thacker-required inquiries set forth in
subparts 2 and 3 below.

       2. The inconsistency inquiry

       In its amicus brief, the TVA argues that, if Plaintiffs had filed this lawsuit against the
TVA, (1) the lawsuit would have been inconsistent with the applicable state workers’
compensation regime, and (2) the lawsuit would have been inconsistent with, and precluded by,
the Supremacy Clause and CERCLA. Jacobs failed to address the TVA’s first argument in its
appellate briefing. The only way that this issue has come to our attention is through the amicus
brief that the TVA filed after oral argument.      Before addressing this argument, we must
determine whether the workers’ compensation issue is properly before us. Jacobs made no
argument in its brief regarding such a defense. It argued only that state regulation of the TVA’s
activities would constitute a grave interference with a governmental function. We must therefore
 No. 21-5801              Adkisson et al. v. Jacobs Eng’g Group, Inc                     Page 14


consider whether we can address the workers’ compensation argument, given that only the
TVA’s amicus brief has raised it.

                i. Can we consider arguments raised only in the TVA’s amicus brief?

       This court has not definitively held that we can consider an argument raised solely in an
amicus brief.    See Bormuth v. County of Jackson, 870 F.3d 494, 530 n.1 (6th Cir. 2017)
(Moore, J., dissenting) (“[T]he Supreme Court has held that it can consider arguments raised
only by amicus. If the Supreme Court considers arguments raised only by amicus, there is no
reason this court should not do so as well.” (citing Davis v. United States, 512 U.S. 452, 457 n.*
(1994)). Other circuits have held that courts of appeals “clear[ly]” have “the discretion to reach
arguments raised only in an amicus curiae brief.” Tyler v. City of Manhattan, 118 F.3d 1400,
1404 (10th Cir. 1997) (citing Teague v. Lane, 489 U.S. 288, 300 (1989)). But these circuits have
held that “[i]t is equally clear, however, that we should exercise that discretion only in
exceptional circumstances.” Id.; see also Swan v. Peterson, 6 F.3d 1373, 1383 (9th Cir. 1993)
(observing that, except for a few minor exceptions, “we do not consider on appeal an issue raised
only by amicus.”). Such exceptional circumstances exist “only when (1) a party attempts to raise
the issue by reference to the amicus brief; or (2) the issue ‘involves a jurisdictional question or
touches upon an issue of federalism or comity that could be considered sua sponte.’” Tyler,
118 F.3d at 1404 (quoting Swan, 6 F.3d at 1383).

       In this case, the first exceptional circumstance does not apply to the workers’
compensation argument because Jacobs did not raise any argument related to workers’
compensation in its briefing. The second exceptional circumstance requires a closer analysis.
As the TVA points out in its amicus brief, this court has previously held that the Federal
Employees Compensation Act (FECA), which provides workers’ compensation benefits for
federal employees, precludes tort suits against the TVA for the injury or death of TVA
employees. Turner v. TVA, 859 F.2d 412, 415 (6th Cir. 1988). But the TVA cites no case to
demonstrate that FECA would apply to Jacobs’s employees in a manner that would implicate
federalism and impact our consideration of Plaintiffs’ state tort-law claims. Rather, the TVA
argues that state workers’ compensation laws preclude personal-injury suits against the TVA by
contractor employees working at TVA project sites. Because this argument does not “involve[] a
 No. 21-5801                Adkisson et al. v. Jacobs Eng’g Group, Inc                  Page 15


jurisdictional question or touch[] upon an issue of federalism or comity that could be considered
sua sponte,” see Tyler, 118 F.3d at 1404, this argument does not fall under the second
exceptional circumstance.

       Our decision not to consider the workers’ compensation argument is strengthened by the
fact that Jacobs forfeited this argument when it failed to raise the argument either before the
lower court or in its appellate filings. In Tennessee, workers’ compensation immunity is an
affirmative defense. Tenn. R. Civ. P. 8.03; see also Stephens v. Home Depot U.S.A., Inc.,
529 S.W.3d 63, 76 (Tenn. Ct. App. 2016) (“Tennessee Rule of Civil Procedure 8.03 lists
affirmative defenses that must be raised in a pleading to a preceding pleading. One of those
affirmative defenses is ‘workers’ compensation immunity.’” (internal citation omitted)). Under
Rule 8(c) of the Federal Rules of Civil Procedure, a defendant must plead an affirmative defense
in its response to a pleading. Fed. R. Civ. P. 8(c) (“In responding to a pleading, a party must
affirmatively state any avoidance or affirmative defense.”); see, e.g., Troxler v. Owens-Illinois,
Inc., 717 F.2d 530, 532–33 (11th Cir. 1983) (concluding that the defendant waived its
affirmative workers’ compensation defense when it raised the argument only on appeal); Seal v.
Indus. Elec., Inc., 362 F.2d 788, 789 (5th Cir. 1966) (concluding that a claim of statutory
immunity under Mississippi’s workers’ compensation scheme was an affirmative defense that
the defendant failed to raise).

       “The purpose of Rule 8(c) of the Federal Rules of Civil Procedure is to give the opposing
party notice of the affirmative defense and a chance to respond.” Smith v. Sushka, 117 F.3d 965,
969 (6th Cir. 1997). Plaintiffs never had an opportunity to respond to the workers’ compensation
argument because Jacobs forfeited the affirmative defense. Rendering a decision based on the
workers’ compensation argument would therefore be unfair to Plaintiffs. See Scottsdale Ins. Co.
v. Flowers, 513 F.3d 546, 553 (6th Cir. 2008) (“[T]he fairness concerns that underlie the rule
preventing issues not raised in the district court from being raised on appeal strongly point
toward a finding of waiver.”).

       Although Jacobs failed to raise the workers’ compensation argument that the TVA raised
in its amicus brief, Jacobs did raise an argument concerning state regulation of a federal agency
that is similar to the TVA’s argument that this lawsuit would have been inconsistent with and
 No. 21-5801                Adkisson et al. v. Jacobs Eng’g Group, Inc                   Page 16


precluded by the Supremacy Clause and CERCLA if Plaintiffs had filed the lawsuit against the
TVA. Jacobs raised this argument solely in regard to the grave-interference inquiry, not the
inconsistency inquiry.      Nonetheless, because the argument “touches upon an issue of
federalism,” see Tyler, 118 F.3d at 1404, we will analyze it under both inquiries.

             ii.   Would Plaintiffs’ lawsuit against the TVA be inconsistent with the
                   Supremacy Clause and CERCLA?

          We first assess whether Plaintiffs’ suit would have been inconsistent with and precluded
by the Supremacy Clause and CERCLA, as the TVA argues in its amicus brief. Our analysis
begins with the Supremacy Clause argument. Under the Supremacy Clause, “the constitution
and the laws made in pursuance thereof are supreme; [] they control the constitution and laws of
the respective States, and cannot be controlled by them.” M’Culloch v. Maryland, 17 U.S.
(4 Wheat.) 316, 426 (1819). Thus, “the activities of the Federal Government are free from
regulation by any state.” Hancock v. Train, 426 U.S. 167, 178 (1976) (quoting Mayo v. United
States, 319 U.S. 441, 445 (1943)). A state regulation can violate the Supremacy Clause either by
directly regulating the federal government or by conflicting with an affirmative command of
Congress. See M’Culloch, 4 Wheat. 316, 425–37; Gibbons v. Ogden, 22 U.S. (9 Wheat.) 1, 211
(1824).

          The TVA argues that, if it had been sued, Plaintiffs’ lawsuit would have been precluded
“by the interaction of the Supremacy Clause with the TVA Act and other statutes.” To support
this contention, the TVA cites Hancock.        In Hancock, Kentucky sought to require federal
installations discharging air pollutants to obtain state permits before operating. Although the
Supreme Court recognized that the Supremacy Clause does not bar “all state regulation which
may touch the activities of the Federal Government,” the Court concluded that Kentucky’s
regulations “place[d] a prohibition on the federal government” that was not specifically
contemplated by Congress in the Clean Air Act. 426 U.S. at 179–80; see id. at 198–99.

          We are not persuaded by the TVA’s reliance on Hancock because the case before us
involves only common-law claims. The case of Cipollone v. Liggett Group, Inc., 505 U.S. 504
(1992), is instructive on this point.     In Cipollone, the Supreme Court considered whether
Congress’s regulation of cigarette labels and advertising preempted state-tort actions.
 No. 21-5801               Adkisson et al. v. Jacobs Eng’g Group, Inc                     Page 17


The plaintiffs argued that manufacturers should be subject to state-tort liability even though they
complied with federal labeling requirements enacted under the Public Health Cigarette Smoking
Act. This Act specifies that “[n]o requirement or prohibition based on smoking and health shall
be imposed under State law with respect to the advertising or promotion of any cigarettes the
packages of which are [lawfully] labeled.” Id. at 515.

       When the plaintiffs sued the cigarette company for damages based on state common-law
claims, the Supreme Court concluded in Cipollone that the federal regulations did not preempt
those claims.    Id. at 519–20.     A cornerstone of the Court’s analysis was the tenet that
“[c]onsideration of issues arising under the Supremacy Clause ‘start[s] with the assumption that
the historic police powers of the States [are] not to be superseded by . . . Federal Act unless that
[is] the clear and manifest purpose of Congress.’” Id. at 516 (quoting Rice v. Santa Fe Elevator
Corp., 331 U.S. 218, 230 (1947)). We apply the same assumption to this case.

       The TVA argues that Plaintiffs’ lawsuit against the TVA would have been inconsistent
with CERCLA because the lawsuit “would interfere with [the TVA’s] actions in remediating a
site as the lead federal agency under CERCLA.” It argues that CERLCA would have preempted
any lawsuit that Plaintiffs filed against the TVA because the lawsuit would have alleged that the
TVA, “in its role as the CERCLA lead agency, should have established stricter minimum safety
standards” in the Site Wide Safety and Health Plan. In making this argument, the TVA relies on
Bartlett v. Honeywell International Inc., 737 F. App’x 543 (2d Cir. 2018), an unpublished
Second Circuit opinion. Bartlett involved a consent decree that governed a CERCLA cleanup
site. The Second Circuit found that CERCLA preempted the plaintiffs’ claims because most of
the plaintiffs’ claims “transparently attack[ed]—on the basis of state tort law—the consent
decree itself, and not its implementation.” Id. at 550.

       We are not persuaded by the TVA’s argument. Plaintiffs have not based their claims on
the inadequacy of the Site Wide Safety and Health Plan. The suit is instead based on Jacobs’s
alleged failures to comply with the Plan’s provisions. We have no need to delve into the merits
of whether the TVA could have been held liable for these alleged failures. But we conclude that
pursuing the suit under this theory would not have been preempted by CERCLA because the
theory does not challenge the adequacy of the terms of the Site Wide Health and Safety Plan.
 No. 21-5801               Adkisson et al. v. Jacobs Eng’g Group, Inc                       Page 18


       3. The grave-interference inquiry

       Jacobs next argues that permitting this lawsuit to move forward would gravely interfere
with the TVA’s governmental function for two reasons. It first contends that, if the district court
determined that the TVA and Jacobs were not immune from this lawsuit, then the court would
essentially be allowing a state’s tort laws to apply to a federal cleanup in a manner that would
constitute a direct interference with federal activity. Second, Jacobs argues that the TVA will
struggle to find government contractors in the future if the court does not consider Jacobs
immune because those contractors could be liable for significant tort damages. Jacobs claims
that this potential difficulty in engaging contractors constitutes a grave interference with federal
operations.

       In making the first argument, Jacobs relies on Boeing Co. v. Movassaghi, 768 F.3d 832
(9th Cir. 2014). The Ninth Circuit in Boeing held that a United States Department of Energy
contractor was immune from state-law claims because enforcing those state laws would “directly
interfere[] with the functions of the federal government.” Id. at 840. Boeing invalidated a
California statute that authorized the state’s Department of Toxic Substances to “mandate[] the
ways in which Boeing renders services that the federal government hired Boeing to perform” and
to “replace[] the federal cleanup standards . . . with the standards chosen by the state.” Id.

       Jacobs claims that if we do not consider Jacobs immune in this case, a state mandate
similar to the one presented in Boeing will functionally replace the TVA’s remediation program.
It argues that the TVA would need to alter significant aspects of its remediation program—
including its worker training and hazard-communication protocols, respiratory protection plan,
internal reporting mechanisms, and testing regime—to adopt the standard of care provided in the
six categories of tort liability identified by the district court. Such a need for alteration would
allegedly disturb the federal agency’s internal functions in a manner that constitutes grave
interference.

       We find Jacobs’s comparison between this case and Boeing unpersuasive. In Boeing, the
United States Department of Energy’s authorizing statute was at issue. That statute does not
have a sue-and-be-sued clause. The Ninth Circuit noted in Boeing that the defendant would have
 No. 21-5801               Adkisson et al. v. Jacobs Eng’g Group, Inc                      Page 19


been subject to the state law at issue if Congress had clearly authorized such regulation. Id.
Here, unlike in Boeing, the sue-and-be-sued clause in the TVA’s enabling statute demonstrates
that these state-law claims can apply to the TVA “given Congress’s enactment of so broad an
immunity waiver—which demands . . . a ‘liberal construction.’” Thacker v. Tennessee Valley
Authority, 139 S. Ct. 1435, 1443 (2019).

       Further, we are not persuaded by the argument that the TVA would need to alter
significant aspects of its remediation program to adopt the standard of care provided in the six
categories of tort liability identified by the district court. This argument is a mischaracterization
of the district court’s decision. As explained in the preceding analysis, the TVA and Jacobs
simply needed to abide by the terms of their own agreement to avoid liability. They did not need
to alter the terms of that agreement.

       Jacobs’s second argument as to why our decision to deny it immunity would amount to a
grave interference is that the imposition of hefty punitive damages will cause the TVA problems
in finding future government contractors if we do not consider Jacobs immune. The question
that Jacobs presents is whether contractors will refuse to work with the TVA in the future
because they might be held liable for significant damages. Given that this argument is predicated
on speculation as to how future contractors might analyze risk, and given that Jacobs cites no
caselaw to support it, we do not find the argument persuasive.

       Moreover, we find ourselves in good company in determining that prohibiting this type of
lawsuit is not necessary to prevent grave interference with the performance of the TVA’s
governmental functions. The grave-interference test was first announced in Federal Housing
Administration v. Burr, 309 U.S. 242 (1940). Since the test was announced, “the Supreme Court
and the majority of Courts of Appeals presented with this issue have concluded that the federal
agency had not demonstrated grave interference.” Ala. One Credit Union v. Hutto & Carver,
P.C., No. 7:18-cv-02102, 2020 WL 3959153, at *4 (N.D. Ala. July 13, 2020) (first citing
Loeffler v. Frank, 486 U.S. 549, 556–57 (1988); then F.D.I.C. v. Hulsey, 22 F.3d 1472, 1480
(10th Cir. 1994); A.L.T. Corp. v. Small Bus. Admin., 801 F.2d 1451, 1462 (5th Cir. 1986); then
Beneficial Fin. Co. of N.Y. v. Dallas, 571 F.2d 125, 128 (2d Cir. 1978); then May Dep’t Stores
Co. v. Williamson, 549 F.2d 1147, 1148 (8th Cir. 1977); then Standard Oil Div., Am. Oil Co. v.
 No. 21-5801              Adkisson et al. v. Jacobs Eng’g Group, Inc               Page 20


Starks, 528 F.2d 201, 204 (7th Cir. 1975); and then Goodman’s Furniture Co. v. U.S. Postal
Serv., 561 F.2d 462, 464 (3d Cir. 1977)).

B. Did the district court properly characterize the derivative-immunity test?

       Jacobs concedes that it is immune from suit only if the TVA is immune. As analyzed in
Part A above, we conclude that the TVA would not have been immune from suit on the grounds
that Plaintiffs’ claims raise either “inconsistency” or “grave-interference” concerns.
We therefore do not need to reach the question of whether the district court properly
characterized the test for derivative immunity. Nor do we express any opinion regarding any
other potential issues that the district court may consider on remand, including any issues
regarding whether Jacobs is immune from punitive damages.

                                      IV. CONCLUSION

       For all of the reasons set forth above, we AFFIRM the district court’s denial of
derivative contractor immunity.